DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Newly submitted claims 1, 9 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	(1)  The elected Species I is directed to figs.1 and 15. However, the amended claim 1 further require “an accessory receivable within the internal cooking compartment, the accessory including a protrusion configured to contact an activation switch of the at least one heating element arranged within the internal cooking compartment”.  The amended features is directed to another embodiment. For example: Paras.0214-0216 teaches in some embodiments as shown in figs.34a and 34b, the stop bar 148 is fixedly mounted within the cooking compartment. Para.0214-0216 describes a portion of the accessory 140 (i.e., fig.34A-B show the accessory has protrusion at one end) engages and applies a force to the stop bar 148 (embodiment figs.34A-34B and 35A-B shows the stop bar 148) … when the switch is engaged by the stop bar 148, a circuit for delivering power to one or more components of the cooking system 20. In addition, para.0135-0136 discuss about figs.34A-34B belongs to another embodiment and the species fig.34A-34B is directed to Species X.  The elected fig.15 shows a different shape of accessory than the accessory in figs.34-35. However, fig.34A shows 
 	(2) The amended claim 9 recites “a top member arranged within the internal cooking compartment; wherein the stop member is configured to limit an insertion depth of the accessory within the internal cooking compartment”. However, the amended feature directed to figs.34a and 34b. See para.0214, i.e., the stop bar 148 is an engaging mechanism configured to define an end point or to prevent over travel of an accessory 140 inserted into the cooking compartment. 
 	(3) The amended claim 22 recites “a first support feature arranged on the at least one food support element; and an accessory receivable within the internal cooking compartment, the accessory including a second support feature that corresponds with and interacts with the first support feature to properly position the accessory within the internal cooking compartment”.  However, this feature is directed to different embodiments (i.e., fig.34B). See para.0213, i.e., A configuration of the support feature 144 may be configured to cooperate with a corresponding support feature 146 formed in an accessory 140 insertable into the cooking compartment 26 to properly position the accessory 140 within the cooking compartment 26.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-13, 22-31 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
(1) Applicant argues “35 USC 112 …” on page 7 of remark.
 In response, the amendment to claims overcome 112 rejections. Thus, 112 rejections have been withdrawn.
(2) The amendment to claims overcome prior rejections. However, the amended claims directed to non-elected claims. Thus, claims 1-13, 22-31 and 33 will not be examined because they are directed to non-elected species (i.e., withdrawn claims).



Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.